Title: To George Washington from Richard Peters, 5 August 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] Augt 5th 1777

The Board have given Orders to the Commissary General to make a Return to your Excellency of every Thing in his Department as they have put all Arms Acoutrements & military Stores under your immediate Direction. All Arms repaired are under the Care of Col. Flower, but Orders for the Reparation of Arms must issue to Mr Thomas Butler—Chief Armourer, who has also Directions to put himself & his Workmen under your Excellency’s Command or that of such Person as you shall appoint. I have the Honour to be Your very obed. Servt

Richard Peters Secretary

